Citation Nr: 1820346	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  16-59 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant is a veteran for the purpose of establishing entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund or entitlement to VA benefits.


ATTORNEY FOR THE BOARD

K. Parke


INTRODUCTION

The appellant asserts that he served as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces during World War II.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 decision of the VA Regional Office (RO) in Manila, the Republic of the Philippines.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Department of Army and the National Personnel Records Center (NPRC) have certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

As the criteria for basic eligibility for a one-time payment from the FVEC Fund and for VA benefits are not met, the claims are without legal merit. 38 U.S.C. § 501(a) (2012); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (Feb. 17, 2009); 38 C.F.R. § 3.203 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that he served as a member of the Philippine Commonwealth Army and/or recognized guerrillas, in the service of the United States Armed Forces of the Far East during World War II. The appellant seeks a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund under the American Recovery and Reinvestment Act. Additionally, the appellant seeks disability compensation and pension benefits, having submitted a formal claim in 2013. 

In order to demonstrate entitlement to a one-time payment from the FVEC and/or entitlement to disability compensation and pension benefits, the appellant must demonstrate qualifying service. See American Recovery and Reinvestment Act 
§ 1002(d), Pub. L. No. 111-5 (enacted Feb. 17, 2009); see also 38 U.S.C. § 107; 
38 C.F.R. §§ 3.40, 3.41. An eligible person is any person who served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to a military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under § 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and was discharged or released from such service under conditions other than dishonorable. Id. § 1002(d).

The types of evidence the VA may accept to establish qualifying service are listed in 38 C.F.R. § 3.203. See 38 C.F.R. § 3.203; see also Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997). When the claimant does not submit evidence of service or the evidence does not meet the requirements of this section, the VA shall request verification of service from the appropriate service department. 38 C.F.R. 
§ 3.203(c); Soria, 118 F.3d at 749.

The appellant contends that he had military service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces. In support of his claim, the appellant submitted evidence that includes the following: identification cards; savings account information; an affidavit for Philippine Army Personnel (Form 23), dated May 26, 1946; certifications from the Armed Forces of the Philippines, dated May 9, 1996 and March 12, 2015; Application for Old Age Pension from the Philippine Veterans Affairs Office (PVAO), dated September 21, 1990; AGNR2, Certification from Armed Forces of the Philippines, dated May 1996, October 1997, and August 2007; Joint Affidavit from M.C.K. and E.E.B., dated September 12, 2009; and Special Orders Number 220. 

For the purpose of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department under the following conditions: (1) the evidence is a document issued by the Service Department; (2) the document contains needed information as to length, time and character of service and (3) in the opinion of VA, the document is genuine and the information contained in it is accurate. 38 CFR 3.203(a). The appellant has not submitted those documents. The Board has considered the appellant's evidentiary submissions, but these documents fail to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, as they are not official documents of the appropriate United States service department. As such, these documents may not be accepted as verification of service for the purpose of determining eligibility for VA benefits, including, here, the one-time payment from the FVEC Fund.

As the evidence submitted by the appellant concerning his service did not meet the requirements of § 3.203(a); the RO was required to obtain verification of service from the appropriate U.S. Service Department, the Department of the Army. In August 2015, the National Personnel Records Center (NPRC) certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces. Based on the NPRC's findings, the RO determined that the appellant did not have basic eligibility for legal entitlement to payment from the FVEC fund or other VA benefits. 

During the pendency of this appeal, the U.S. Court of Appeals for Veteran's Claims (Court) held in Tagupa v. McDonald that absent evidence of a statutorily delegated duty, § 3.203 requires verification of service from the relevant service department, not the NPRC. The key issue on appeal in Tagupa was whether the NPRC, as an agency of the National Archives and Records Administration (NARA), constitutes a "service department" for purposes of verifying service under 38 C.F.R. § 3.203(c). The Court found that although the Department of the Army transferred responsibility for providing "reference services" on the collection of Philippine Army files to the NARA pursuant to a Memorandum of Agreement (MOA), it was unclear whether the MOA also authorized the NARA to make administrative determinations verifying service. The Court found that because the language of the MOA was ambiguous on this issue, it could not find that the Department of the Army delegated its statutory duty to make administrative determinations verifying service to the NARA. Thus, the Court held that § 3.203 requires verification of service from the relevant service department itself, instead of the NPRC, and therefore remanded the matter for VA to seek verification of service directly from the Department of the Army. 

Consistent with the Court's ruling in Tagupa, the RO requested verification of the appellant's service by the Department of the Army. In a September 2015 written response, the Department of the Army indicated that it identified a claim folder which contained an AGO Form 23 which listed both United States Armed Forces in the Philippines (USAFFE) and Guerrilla service with three units: D Company, Replacement Battalion, 101st Division (USAFFE); C Company, 1st Battalion, 118th Infantry Regiment (Guerrilla); and HQ Combat Company, 106th Division (Guerrilla). Both Guerilla units are part of the 10th Military District (MD). However the Department of the Army noted that the Veteran's name is not listed on the 10th MD roster or the D Company, Replacement Battalion, 101st Division roster. Therefore, it was unable to change the previous negative service determination for the appellant. 

Here, the Department of the Army has duly considered the appellant's application for VA benefits, along with the AGO Form 23, and has found that there is insufficient evidence to certify that the appellant had service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces. 

Further, in January 2016, the Department of the Army and the NARA signed a new MOA that gave responsibility of verifying military service to the NPRC.  In a February 2016 written response, NPRC again determined that the appellant's name does not appear on an approved unit roster(s) and thus, his service in the support of the United States Forces in the Far East cannot be authenticated.

In consideration of the evidence of record, the Board must conclude that the appellant is not eligible for a one-time payment from the FVEC Fund or VA benefits because the evidence fails to establish that he had the requisite qualifying military service. Notably, none of the documents submitted by the appellant satisfies the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, as they are not official documents of the appropriate service department. As such, those documents may not be accepted by the Board as verification of service for the purpose of determining eligibility for a one-time payment from the FVEC Fund. Further, all information submitted by the appellant has been referred to the Department of the Army for review and the service department has not authenticated the claimed service. Although the appellant contends that he did indeed have the requisite service to be eligible for a one-time payment from the FVEC Fund, the negative determination as to certification from the NPRC, and subsequent confirmation by the Department of the Army (consistent with Tagupa), is binding on VA. See Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) (if the service department does not verify the applicant's claimed service, the applicant's only recourse lies within the service department, not with VA). 

In conclusion, the pertinent legal authority governing entitlement to payments from the FVEC Fund is clear and specific as it must be shown by verification from the applicable United States service department that the claimant has qualifying service, and the Board is bound by the law as written. As there is no legal theory that would permit a one-time payment from the FVEC Fund or VA benefits, the appellant's claim must be denied as lacking legal merit. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).






ORDER


The claim for a one-time payment from the FVEC Fund is denied.

The claim for VA benefits is denied.



____________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


